Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Any rejection from the previous office action which is not restated herein, is withdrawn.
Claims 45, 59, 60-69, 71, 72, 74, 75, 76-80, 81-86 are pending and examined herein on the merits. 

Claim Objections
Claim 84 is objected to because of the following informalities:  In claim 84 line 2 after “at least one” “cannabinoid” is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 59-69, 71, 72, 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about” 60wt% in claims 45, 74 is a relative phrase, which render the claims indefinite. This relative phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this context, the term "about" which implies that values above and below 60 wt% are permitted. Further, the extent of variance permitted by "about" is unclear in the context. Therefore, it is unclear whether "about 60wt% ", for example simply includes a small deviation (e.g. 10%) on either side of the specified value or if it could also include values that deviate much more (e.g. 70- 200%). Thus, the interpretation of the phase "about 60wt%", in this context is unclear as no definitive maximum points or minimum points can be defined.

Claims 45, 59-69, 71, 72, 74-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "essentially free of fat glycerides” in claims 45, 74, 75, 80 is a relative phrase, which render the claims indefinite. These relative phrases are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this context, the phrase "essentially free of fat glycerides” which implies that some amount of fat glycerides are permitted. Further, the extent of variance permitted by "essentially free of fat glycerides” is unclear in the context. Therefore, it is unclear whether "essentially free of fat glycerides” for example simply includes a small deviation (e.g. 0.1 wt %) or if it could also include values that deviate much more (e.g. 0.5, 1, 2, 5 wt %). Thus, the interpretation of the phase "essentially free of fat glycerides” in this context is unclear as no definitive maximum points or minimum points can be defined.

Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “maintained substantially as a plateau” in the claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention regarding the term “substantially”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 61, 64 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 61 recites “wherein the formulation further comprises…..” i.e comprising is an open-ended term and can contain other ingredients. Claim 45 recites transitional phrase “consisting of” and cannot have any extra ingredients.
Claim 64 recites each dose “comprising…..” i.e comprising is an open-ended term and can contain other ingredients. Claim 45 recites transitional phrase “consisting of” and cannot have any extra ingredients.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 75-79, 80, 81, 82-83, 84, 85, 86 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (US 20060160888, PTO-892 of record)
	Kottayil et al. discloses a composition comprising cannabinoid dispersed in an oil-based carrier such as lecithin which contains phospholipids. See para [0078]; claims 1-4, 47, 90-93, 117, 119; claims 93, 117, 119 wherein lecithin is taught as oil-based carrier; see also abstract. It is taught that the composition is in a hard gelatin capsule i.e unit dosage form, and meets instant claims 82-83. See claim 1. Kottayil et al. teaches that lecithin can be used as part or all of the oil-based carrier for cannabinoids, and cannabinoids are dispersible (dissolve) in lecithin. Kottayil teaches that in certain preferred embodiments the composition comprises from about 1.5 to about 6% cannabinoid, by weight, with the remainder comprising the oil-based carrier i.e the composition comprises cannabinoid and oil-based carrier which can be phospholipid, and phospholipid is at least 60 wt %. See para [0083]. It is taught that components of lecithin (e.g., phosphatidyl ethanolamine and phosphatidyl choline) that contain an amine functionality help protect dronabinol (cannabinoid, THC) from degradation; and therefore, may include both anti-oxidant(s) and organic base(s) which impart stability to the cannabinoid. Kottayil et al. teaches that commercially available phospholipids may also be suitable as oil-based carriers. See paras [0079]-[0080]; see para [0080] for phospholipids for oral dosage form. It is taught that cannabinoids encompass natural cannabinoids such as extracts from Cannabis saliva L (see para [0069]) or synthetic cannabinoids can be employed. See paras [0067]-[0070].See Example 1, wherein a composition comprising cannabinoid such as dronabinol, and oil-based carrier sesame oil it taught. It is taught that the composition can contain anti-oxidants such as vitamin E. See para [0097]. It is taught that the cannabinoids such as dronabinol can be combined with other medications such as anti-inflammatory agents, analgesics such as acetaminophen or aspirin; it is taught that a second therapeutically active drug including but not limited to the above-mentioned drugs, is incorporated into the oral cannabinoid dosage form. See para [0136]. See para [0085], wherein it is taught that "it has been reported that liquid and semi-solid formulations in hard gelatin capsules may improve bioavailability and stability" i.e Kottayil teaches that the semi-solid formulations can be filled in hard gelatin capsules. See also para [0047], wherein it is taught that the oil based carrier can be semi-solid. Kottayil teaches that the dosage form therein can be coated with an enteric layer in addition to another coating, see paras [0115]-[0118]; Kottayil also teaches controlled lease coating for desirable dissolution profile, see paras [0119], [0130], pages 11-12. The enteric coating may be applied by press coating, molding. See para [0118].
Kottayil et al. does not explicitly teach a composition comprising phospholipids and dronabinol (cannabinoid) i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain an oral composition comprising at least 60 wt% phospholipids and dronabinol (cannabinoid) i.e employ phospholipids as the oil-based carrier because 1) Kottayil et al. teaches a composition comprising cannabinoid dispersed in an oil-based carrier such as lecithin which contains phospholipids (see claims 1-4, 47, 117, 119 91-93; see claims 93, 117, 119 wherein lecithin which contains phospholipids is taught as oil-based carrier); Kottayil et al. also teaches that commercially available phospholipids may also be suitable as oil-based carriers and 2) Kottayil teaches that in certain preferred embodiments the composition comprises from about 1.5 to about 6% cannabinoid, by weight, with the remainder comprising the oil-based carrier i.e the composition comprises cannabinoid and oil-based carrier which can be phospholipid. See para [0083]. One of ordinary skill in the art at the time of invention would have been motivated to employ phospholipids as oil-based carriers with reasonable expectation of success of obtaining a stable composition for oral administration, and with desired properties. 
Further, it would have been obvious to a person of ordinary skill in the art to employ an extract from the cannabis plant species Avidekel as the cannabinoids because Kottayil et al. teaches that cannabinoids encompass natural cannabinoids such as extracts from Cannabis saliva L (see para [0069]) or synthetic cannabinoids can be employed. One of ordinary skill in the art at the time of invention would have been motivated to employ phospholipids as the oil-based carrier and an extract from the cannabis plant species Avidekel as the cannabinoids with reasonable expectation of success of obtaining a stable composition with desired properties. 
Kottayil et al. renders obvious a composition comprising phospholipids and dronabinol (cannabinoid), antioxidant, in a hard gelatin capsule the recitation “said cannabinoid diffuses for at least 10 hours so as to provide a prolonged therapeutic effect of at least 10 hours” is the property of the composition and the properties are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
The recitations “wherein said prolonged therapeutic effect is maintained substantially as a plateau for at least 10 hours” in instant claim 85, and “wherein said formulation, when administered orally, remains not fully disintegrated for at least 10 hours” in claim 86,  it is pointed out that Kottayil et al. renders obvious a composition comprising phospholipids and dronabinol (cannabinoid), antioxidant, in a hard gelatin capsule the recitations “prolonged therapeutic effect is maintained substantially as a plateau for at least 10 hours”, and the formulation “remains not fully disintegrated for at least 10 hours” are the properties of the composition and the properties are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 


Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and those found below.
Applicant argument that in Kottayil, every example uses a substantial amount of sesame oil, which is rich in fat glycerides; there is no disclosure of any composition free of fat glycerides. Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Kottayil et al. discloses a composition comprising cannabinoid dispersed in an oil-based carrier such as lecithin which contains phospholipids. See claims 1-4, 47, 90-93, 117, 119; claims 93, 117, 119 wherein lecithin is taught as oil-based carrier i.e teaches composition comprising cannabinoid in lecithin. It is taught that the composition is in a hard gelatin capsule i.e unit dosage form, and meets instant claims 82-83. See claim 1. Kottayil teaches that commercially available phospholipids can also be suitable as oil-based carriers. See para [0080] for phospholipids for oral dosage form. Kottayil teaches that in certain preferred embodiments the composition comprises from about 1.5 to about 6% cannabinoid, by weight, with the remainder comprising the oil-based carrier i.e the composition comprises cannabinoid and oil-based carrier which can be phospholipid. See para [0083]; see claims 93, 117, 119 wherein dosage form of claim 1 or claim 47 wherein oil-based carrier is lecithin i.e teaches composition comprising cannabinoid in lecithin. One of ordinary skill in the art at the time of invention would have been motivated to employ phospholipids as oil-based carriers with reasonable expectation of success of obtaining a stable composition for oral administration, and with desired properties because Kottayil et al. discloses a composition comprising cannabinoid dispersed in an oil-based carrier such as lecithin which contains phospholipids; see claims 1-4, 47, 90-93, 117, 119; claims 93, 117, 119 wherein lecithin is taught as oil-based carrier i.e teaches composition comprising cannabinoid in lecithin; Kottayil et al. also teaches that that commercially available phospholipids may also be suitable as oil-based carriers. 
Applicant argues that every example of Kottayil is a liquid formulation that is pourable into gelatin capsules. Applicant's arguments have been considered. See para [0085], wherein it is taught that "it has been reported that liquid and semi-solid formulations in hard gelatin capsules may improve bioavailability and stability" i.e Kottayil teaches that the semi-solid formulations can be filled in hard gelatin capsules. See also para [0047], wherein it is taught that the oil-based carrier can be semi-solid.
Applicant argues that “there is no motivation from Kottayil to select an ingredient combination that would not achieve immediate release. Even if the oil-based carrier is lecithin, as in claim 117 of Kottayil, other oils would have to be added to effect the desired immediate release. In view of Kottayil’s expressed goal to produce a dosage form with immediate release”. Applicant’s arguments have been considered. It is pointed out that Kottayil’s goal is to produce stable compositions, and not immediate release composition. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Kottayil et al. discloses a composition comprising cannabinoid dispersed in an oil-based carrier such as lecithin. See claims 1-4, 47, 90-93, 117, 119; claims 93, 117, 119 wherein lecithin is taught as oil-based carrier which contains phospholipids i.e teaches composition comprising cannabinoid in lecithin. It is taught that the composition is in a hard gelatin capsule i.e unit dosage form, and meets instant claims 82-83. See claim 1. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain an oral composition comprising phospholipids and dronabinol (cannabinoid) i.e employ phospholipids as the oil-based carrier because 1) Kottayil et al. teaches that lecithin which contains phospholipids may also be suitable as oil-based carriers can be used as part or all of the oil-based carrier for cannabinoids; Kottayil et al .teaches a composition comprising cannabinoid dispersed in an oil-based carrier such as lecithin (see claims 1-4, 47, 117, 119 91-93; see claims 93, 117, 119 wherein lecithin is taught as oil-based carrier); Kottayil et al. also teaches that commercially available phospholipids may also be suitable as oil-based carriers. One of ordinary skill in the art at the time of invention would have been motivated to employ phospholipids as oil-based carriers with reasonable expectation of success of obtaining a stable composition for oral administration, and with desired properties. Kottayil teaches that the dosage form therein can be coated with an enteric layer in addition to another coating, see paras [0115]-[0117]; Kottayil also teaches controlled lease coating for desirable dissolution profile, see paras [0119], [0130], pages 11-12.
Applicant arguments and the Declaration filed by Prof. Touiton have been considered. Applicant argues that “As further proof that the presence of fat glycerides promotes the rapid disintegration of a cannabinoid/phospholipid mixture, reference is made to the comparative test in Example 10 of the present specification. There, the composition of the present invention without fat glycerides was compared to a composition containing 50% olive oil. The results showed that after two hours in simulated gastric fluid, this composition was completely disintegrated, just as disclosed by Kottayil. Attention is also invited to the second part of the declaration of Prof. Touitou submitted on even date herewith. There, a similar test was conducted with only 20% olive oil. A viscous liquid was obtained. The composition began to immediately disintegrate and was completely disintegrated at less than 4 hours.” Applicant’s arguments have been considered, but not found persuasive as discussed above. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Kottayil et al. discloses a composition comprising cannabinoid dispersed in an oil-based carrier such as lecithin. See claims 1-4, 47, 90-93, 117, 119; claims 93, 117, 119 wherein lecithin is taught as oil-based carrier which contains phospholipids i.e teaches composition comprising cannabinoid in lecithin. It is taught that the composition is in a hard gelatin capsule i.e unit dosage form, and meets instant claims 82-83. See claim 1. Further, it is pointed out that instant claims recite “essentially free of fat glycerides”, which means the composition can contain some amount of fat glycerides.
Applicant arguments that the surprising results such as unexpected prolonged therapeutic effect properties obtained have been considered. It is pointed out that any unexpected results have to be commensurate in scope with instant claims. Instant claims recite employment of any cannabinoid (genus) in any amount and any phospholipid (genus) in an amount of at least 60 wt%. Unexpected results are provided for a composition comprising 10 wt % CBD, 90 wt % phospholipid (Phospholipon ®90G); 20 wt % CBD, 80 wt % phospholipid (Sunlipon 90). Thus, unexpected results are not commensurate in scope with the claimed invention and does not demonstrate criticality of a claimed range of the compounds in the claimed formulation. See MPEP 716.02. 


Prior Art made of Record:
  US 20120231083 A1…..para [0108]….similar to Kottayil…oil can comprise phospholipid only;
US 20160303039….US 20150126595, PLO gel has water, para [0094]; claims
US 9,526,792…….except amount of lecithin
WO 2016144376;

US 8,808,734 or WO 2013/009928 (PTO-1449), used above;
US 20160279073 used above or WO2105/068052 (PTO-1449);
US 2013/0295172…composition containing hemp seed, cannabinoid, lecithin;
US 20150265636…. a composition comprising Bodybio Balanced PC which contains phospholipids (PLs) in an amount of 61% and 1:1 mix of tetrahydrocannabinol (HC), cannabidiol (CBD) in water is taught. See Example 1, Example 2, paras [0187]-[0207].

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627